Citation Nr: 0332497	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-16 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 13, 
1998 for the assignment of a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO) that granted the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of February 13, 1998 for that 
grant of benefits.  In February 1999, the veteran filed a 
notice of disagreement with the effective date assigned.  
Consequently, the effective date issue remains before the 
Board on appeal.  See Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
earlier effective date claim.

2.  On January 31, 1997, the veteran submitted a formal claim 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

3.  Service connection has been in effect for post-traumatic 
stress disorder, evaluated as 70 percent disabling from 
October 1, 1996; tinnitus, evaluated as 10 percent disabling 
from August 18, 1994; and deafness, evaluated as 0 percent 
disabling from August 18, 1994.  A combined evaluation of 70 
percent has been in effect from July 27, 1993.

4.  The veteran's service-connected disabilities were shown 
to be of sufficient severity to preclude him from engaging in 
substantially gainful employment, consistent with his 
education and employment background, as of one year prior to 
January 31, 1997, the date of the earliest formal claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date of January 31, 1996, but 
not earlier, for the grant of a total rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.159, 3.340, 3.341, 3.400, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than February 13, 1998 for the assignment of a total 
rating based on individual unemployability due to service-
connected disabilities.  He claims that an earlier effective 
date should be assigned because the RO assigned the first day 
after the veteran ceased employment as the effective date.  
The veteran and his attorney argue that in doing so, however, 
the RO did not take into consideration the fact that the 
veteran was employed solely because of substantial 
concessions that were made by VA in his employment at the VA 
hospital.  They claim that in reality, but for those 
concessions, he was unemployable much earlier than the date 
that he ceased employment.  They state that the veteran was 
unemployable because of his post-traumatic stress disorder 
and, therefore, the effective date for his total rating 
should be from the date of his initial claim for service 
connection for post-traumatic stress disorder, July 23, 1993.  
The veteran's attorney also argues that a regulation that had 
been in effect at the time that the veteran applied for 
benefits should be controlling, namely 38 C.F.R. § 4.16(c) 
(1996).  The attorney avers that under that regulation the 
veteran met the schedular criteria for a 100 percent rating 
since he had been assigned a 70 percent evaluation for a 
mental disorder from July 1993, and since by the RO's own 
admission, he was unemployable when he applied for benefits.  
The veteran's attorney also argues that the veteran has 
qualified for Social Security disability benefits because of 
the severity of his post-traumatic stress disorder.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As indicated in a letter from the RO to the veteran and his 
attorney dated September 6, 2002, there was a significant 
change in veterans' law during the pendency of the veteran's 
claim.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim for a total rating 
in January 1997, he clearly identified the benefit sought and 
the bases for the claim.  In February 1998, the veteran 
followed up on this claim and submitted VA Form 21-8940, the 
form used for such purposes.  The claim appeared 
substantially complete on its face. 

The standard of review

The RO initially analyzed and denied the claim under the 
current standard of review.  See the June 2000 statement of 
the case.  The current standard requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As indicated, the RO has recently adjudicated the issue 
listed above based on the substantive merits of the claim.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board will apply the current 
standard of review in evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
February 1998 rating decision, June 2000 statement of the 
case, and the October 2002 supplemental statement of the 
case.  A September 2002 letter from the RO specifically 
advised the veteran of his rights and responsibilities under 
the VCAA.  In the foregoing document, the veteran was advised 
that there was no evidence that showed that the veteran was 
not capable of engaging in substantially gainful employment 
between 1993 and February 1998, when the veteran lost his 
job.  In the September 2002 letter and the October 2002 
supplemental statement of the case, the veteran was advised 
what evidence he should submit and that VA would assist him 
in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For example, he was told that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies, but that it was his 
responsibility for providing sufficient information to VA so 
records could be requested.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the veteran in the present 
case was advised in the September 2002 letter that he had 30 
days to submit any additional evidence, in a September 2002 
letter from his attorney, it was indicted that no more 
additional evidence was available.  It was also requested 
that his case be sent to the Board.  In a May 2003 letter 
from his representative, it was pointed out that the 
pertinent facts in the case are known and it seemed unlikely 
that additional development would reveal evidence that would 
change the decision to be made, one way or the other.  It was 
the veteran's wish that the Board decide his appeal now.  
Accordingly, the Board concludes that it may proceed with a 
decision on appeal.  Based on the specific notice provided to 
the veteran and the development which has been accomplished, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling and 
conducting of pertinent VA examinations.  The RO requested 
information from the veteran on an ongoing basis regarding 
potential VA and private treatment records that could assist 
the veteran in the pursuit of his claim.  In March 2003, the 
veteran's Social Security Administration records were sought 
and obtained directly by the Board.  Further, the veteran was 
asked by the Board to submit the location of any other 
evidence that could be helpful to his claim.  In May 2003, 
the veteran's attorney responded that everything necessary 
for a decision on the veteran's appeal was already of record.  
In that letter to the Board, the veteran's attorney also 
waived initial consideration by the RO of the additional 
evidence obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was scheduled for and underwent pertinent VA examinations in 
April 1995 and June 1997.  The reports of those examinations 
have been associated with the claims folder.  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Analysis

Under laws and regulations pertaining to the effective date 
of awards, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase[ ] . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).  It is further 
specified under § 5110 that "[t]he effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  In addition, under § 3.400 the 
effective date for an award based on a reopened claim or new 
and material evidence received after a final disallowance is 
the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii),(r) (2003).

The Board notes that a claim means a formal or informal 
communication in writing requesting a determination of 
entitlement to or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the informal claim.  38 C.F.R. § 3.155(a) (2003).  An 
application, formal or informal which has not been finally 
adjudicated is considered to be a pending claim.  38 C.F.R. § 
3.160(c) (2003).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
The Court also pointed out that under 38 C.F.R. § 3.155(a), 
an informal claim may, in some circumstances, be considered 
the date of a claim, and there is no requirement that an 
informal claim specifically identify the benefit sought.  The 
Court in Servello also noted that the one year period for 
filing a formal claim under 38 U.S.C. § 5110(b)(2) and 38 
C.F.R. § 3.400(o) does not begin to run if a veteran has not 
been furnished an application form after filing an informal 
claim.  Id. at 200.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  Entitlement to individual unemployability must be 
established solely on the basis of impairment from service-
connected disabilities.  38 C.F.R. § 3.341(a).  Neither 
disability from nonservice-connected disabilities nor due to 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19.

The objective criteria are set forth at 38 C.F.R. § 
3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Under 38 C.F.R. 
§ 4.16(a), total disability ratings may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided that, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulation further provides that the existence 
or degree of nonservice-connected disability or disabilities 
or previous unemployability status will be disregarded where 
the aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable. Id.  Further, rating boards shall submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm of such veteran.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2003).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. 
§ 4.16(a).  In determining whether an appellant is entitled 
to a total disability rating based upon individual 
unemployability, neither an appellant's non-service-connected 
disabilities nor advancing age may be considered.  Van Hoose, 
4 Vet. App. at 363.

The veteran contends that the effective date of entitlement 
to a total rating based on individual employability should be 
no later than July 14, 1993, the date he was initially 
hospitalized for post-traumatic stress disorder, the primary 
disorder that has rendered him unemployable.  In order to 
resolve the issue in this case, the Board must consider three 
questions.  First, when did the veteran have a claim on file, 
either formal or informal, for a total rating based on 
individual unemployability?  Second, when did the veteran 
meet the percentage standards set forth in 38 C.F.R. § 4.16 
for a total rating based on individual unemployability?  
Finally, when does the evidence show the earliest date that 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities?  

The initial question to be answered is at what point in time 
did the veteran indicate either by formal or informal 
communication his intent to apply for total disability 
benefits based on individual unemployability?  The Board 
finds that the statements submitted by the veteran on January 
31, 1997, specifically, that the Board should assign a total 
evaluation for service-connected post-traumatic stress 
disorder as it was so disabiling as to prevent work, were, in 
fact, a formal claim for a total rating based on individual 
unemployability due to service connected disabilities.  

The January 31, 1997 communication in question, did not just 
indicate an intent to apply for VA benefits; it was, in fact 
and in law, an application for the specific benefit of a 
total rating based on individual unemployability due to 
service-connected disabilities.  In other words, it was not 
simply an implicit request that some conditional action be 
taken by VA in the future, but a specific direction to VA to 
act and to evaluate the evidence and adjudicate the claim for 
the specific benefit sought.  Accordingly, after a review of 
the evidence, the Board finds that the earliest date in which 
the veteran filed a formal claim for a total rating based on 
individual unemployability due to service-connected 
disabilities was January 31, 1997.  Consequently, the veteran 
would be entitled to an effective date for the award of that 
benefit on any date within one year prior to January 31, 
1997, if it can be shown that he met the criteria for such an 
award on that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

Next, the issue is when did the veteran satisfy the 
percentage standard outlined in 38 C.F.R. § 4.16?  The Board 
notes that by virtue of the RO's October 1997 rating 
decision, effective July 27, 1993, his service-connected 
post-traumatic stress disorder was rated 70 percent, from 
that date, it being the only service-connected disability 
until the August 18, 1994 effective date of the grant of 
service connection for tinnitus and deafness in the right 
ear.  Therefore, effective July 27, 1993, he satisfied, for 
the first time, the percentage standards set forth in 38 
C.F.R. § 4.16 (1993).

Finally, a determination must be made as to when the evidence 
shows the earliest date that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  In an October 1997 
rating decision and supplemental statement of the case, the 
RO considered the issue of entitlement to an increased 
evaluation for post-traumatic stress disorder and granted an 
increase to 70 percent effective from July 23, 1993 (the 
decision erroneously failed to state that the increase was 
from an existing 30 percent rating).  In the decision, the RO 
essentially conceded that the veteran was unemployable 
effective from July 23, 1993, when it stated that his 
"severe post-traumatic stress disorder symptoms qualified 
for a total evaluation at the time the claim for service 
connection for post-traumatic stress disorder was filed."  
The RO went on to state, however, that the veteran did not 
qualify for a total evaluation based upon an inability to 
work because he was employed at that time, and that he did 
not meet the criteria for the 100 percent schedular 
evaluation for post-traumatic stress disorder under the 
rating criteria which became effective November 7, 1996.  In 
a statement submitted by the veteran in July 1998, he 
withdrew his claim for an increased schedular rating for 
post-traumatic stress disorder.  

Giving due consideration to the doctrine of resolving all 
doubt in favor of the veteran under 38 U.S.C.A. § 5107(b), 
the Board finds no reason to overturn the RO's finding that 
the veteran was essentially unemployable because of his post-
traumatic stress disorder effective from July 23, 1993.  In 
making this finding, the Board does not need to reach the 
issue of whether the veteran's employment status was 
protected by concessions given to him by VA.  The problem 
with the case from the veteran's perspective, however, is 
that there was no claim filed for a total rating based on 
individual unemployability due to service-connected 
disabilities until January 31, 1997.  In this case, the Board 
must conclude that the evidence of record as a whole is in 
equipoise as to the question of whether the veteran's 
service-connected disabilities, without consideration of his 
nonservice-connected disabilities, were shown to render him 
unable to perform the acts required for gainful employment in 
the one year preceding January 31, 1997.  The veteran is 
therefore entitled to an effective date for the grant of a 
total rating based on individual unemployability of January 
31, 1996.  It is also the judgment of the Board, however, 
that the fair preponderance of the evidence is against a 
total rating based on individual unemployability due to 
service-connected disabilities prior to January 31, 1996.  In 
short, the Board finds that prior to January 31, 1997, there 
was in existence no earlier pending claim, formal, informal, 
implied, inferred, or otherwise, for a total rating based on 
individual unemployability due to service-connected 
disabilities.  

The veteran's attorney has asserted in support of the claim 
that the veteran has qualified for Social Security 
Administration (SSA) disability benefits because of the 
severity of his post-traumatic stress disorder.  The 
veteran's SSA records have been associated with the claims 
file.  In those records, it is noted that the veteran claimed 
that he became unable to work because of his disabling 
condition on February 14, 1998.  The disability determination 
of the SSA was that the veteran became disabled on February 
14, 1998 with a primary diagnosis of anxiety-related 
disorders and a secondary diagnosis of emphysema.  With 
respect to the implication of the veteran's attorney that the 
SSA decision should have some bearing on the veteran's 
appeal, the Board emphasizes that decisions of the SSA and VA 
are governed by entirely different laws and regulations.  As 
such, a decision of the SSA has no effect in a matter before 
VA, although the Board has considered herein the records that 
were before the SSA, as well as its decision.

The veteran's attorney has also argued that a regulation that 
had been in effect at the time that the veteran applied for 
service connection for post-traumatic stress disorder should 
be controlling, namely 38 C.F.R. § 4.16(c) (1996).  The 
attorney avers that under that regulation the veteran met the 
schedular criteria for a 100 percent rating since he had been 
assigned a 70 percent evaluation for a mental disorder from 
July 1993, and since by the RO's own admission, he was 
unemployable when he applied for benefits.  

Under the now rescinded 38 C.F.R. § 4.16(c), the provisions 
of 38 C.F.R. § 4.16(a) are not for application in cases in 
which the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation and such 
mental disorder precludes the veteran from securing or 
following a substantially gainful occupation.  In such cases, 
the mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996).  

From July 1993 until August 1994, the veteran's service-
connected psychiatric condition, evaluated as 70 percent 
disabling, constituted the veteran's only service-connected 
disability.  Thus, the provisions of 38 C.F.R. § 4.16(c) did 
apply prior to August 1994 in this case.  If the veteran is 
to succeed under this theory, however, it must be shown that 
he had a claim in existence.  Although the veteran did have 
an ongoing claim from July 1993 for an increased evaluation 
for post-traumatic stress disorder based upon an initial 
grant of service connection, the record shows that he 
withdrew that claim in June 1998.  As noted above, the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities, was not filed until January 
31, 1997.  At that time, 38 C.F.R. § 4.16(c) was no longer in 
effect.  Accordingly, a 100 percent schedular evaluation 
under the appropriate diagnostic code based upon 38 C.F.R. § 
4.16(c) would not be warranted.


ORDER

Entitlement to an effective date of January 31, 1996, but not 
before, for the assignment of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is granted, subject to the governing 
laws and regulations pertaining to the payment of monetary 
benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



